Order so far as appealed from modified by granting item “ fourth ” of the original notice of motion so far as to require plaintiff to state in what respect defendant failed to take due and proper care of the yarns, and in what respect defendant failed to use due care and skill in examining and manufacturing said yarns, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. The verified bill of particulars to be served within ten days from service of order. Present — Finch, P. J., Martin, O’Malley, Sherman and Townley, JJ.